Mr. Chief Justice TANEY
delivered the opinion of the court.
This case was argued early in the present term, and the judgment of the Circuit Court affirmed.
A-motion is now made to open the judgment for the purpose of amending the bill of exceptions and rehearing the case, upon the ground that material evidence offered by the plaintiffs in error, which might have influenced the judgment of this court, has been omitted in the bill of exceptions contained in the record.
If any error or' mistake was -committed in framing this exception, it might undoubtedly have been corrected by a certiorari, if the application had been made in due time and upon sufficient cause. But this application is too late, even if the evidence which .the plaintiffs in error propose to introduce would have influenced the decision. We by no means intend to say that it would have done so. But they rested satisfied with the exception as it stood; made no objection to it here; and argued the case and awaited the judgment of the court upon the evidence as stated in the exception. After that judgment has been pronounced, it is too late to say that the statement was imperfect or erroneous, and to make a new case by the introduction of new evidence, and a new exception.
The motion is therefore overruled.